Citation Nr: 0414425	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUES

Entitlement to service connection for a disability manifested 
by groin pain.

Entitlement to service connection for a back disorder.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1.  There are entries in the service medical records (SMRs) 
for complaints, findings, and treatment for, groin pain and 
back pain.  Complaints appear to have resolved following 
treatment.  Continuing impairment was not shown by competent 
evidence or record.

2.  The SMRs do not reflect any findings or diagnoses of 
underlying groin or back pathology with which the instances 
of groin and back pain may be associated.

3.  The 1983 Report of Physical Examination at Separation 
from active service rates the veteran's abdomen, viscera, and 
spine as normal.

4.  There is no contemporaneous record of any complaints, 
findings, or treatment for, groin or spine pathology in the 
years immediately following service.

5.  There is no record of a diagnosis of current groin or 
spine disability.

6.  The evidence of record does not show a current groin or 
spine disability which is related to any in-service 
occurrence or event.




CONCLUSIONS OF LAW

1.  A chronic groin disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  A chronic back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).

In a letter dated in April 2002 (letter), the RO provided the 
veteran the notice required by the VCAA and informed the 
veteran of VA's duty to assist him with the development of 
his claim and how VA would comply with the duty.  The letter 
informed the veteran of the evidence needed to support his 
claims for service connection.  As to who would obtain what 
evidence, the letter informed the veteran that the RO would 
obtain all records he identified on the provided VA Forms 21-
4142, provided he completed, signed, and returned, the forms 
to authorize VA to obtain all identified records on his 
behalf.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained all of the 
private treatment records identified by the veteran and 
associated them with the claim file.  The veteran has not 
identified any additional records which he desires developed 
in support of his claim.  Thus, the Board finds that VA has 
complied with the duty to assist the veteran with the 
development of his claim.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran filed his claim for service connection in April 
2001.  A January 2003 rating decision denied the veteran's 
claim.

The veteran, in statements dated in April 2001, relates that 
he injured himself in April 1979 from the way he landed on a 
log during training, and he states he has not walked or run 
the same since.  He avers that he has limped for 20 years, as 
his situation was never fully addressed because doctors told 
him nothing could be done.

An entry in the SMRs of April 1979 reflects the veteran 
presented with complaints of left groin pain of one week's 
duration, but worse the prior 2 days.  The veteran reported 
occasional pain when walking and denied any history of 
trauma.  The veteran reported the pain area to be "groin 
ligaments."  Physical examination revealed no swelling or 
redness in the area indicated by the veteran.  The examiner 
entered an assessment of ligament strain, left medial area 
and prescribed hot soaks.

A entry in the SMRs of May 1979 reflects the veteran 
presented with a complaint of a penile contusion, which he 
reported he sustained while jumping between logs, and one hit 
his penis.  Physical examination revealed no edema or 
discoloration.  The examiner entered an assessment of penile 
contusion and instructed the veteran to return the next day.  
Examination of the next day revealed mild swelling, and the 
examiner entered an assessment of left testalgia/groin pain.  
Treatment was light duty for three days and scrotal support.  
The veteran returned to the clinic in June 1979 and August 
1979, and assessment continued as a strain.  The August 1979 
physical observation again noted the absence of a hernia.

Two entries in the SMRs on consecutive days in December 1979 
reflect the veteran presented with complaints of groin pain 
and a urethral discharge.  The subsequent assessments reflect 
diagnosis of and treatment for venereal disease.  No findings 
related to groin pathology were entered.

A February 1980 entry in the SMRs reflects that the veteran 
presented with a complaint of right groin pain.  Physical 
examination revealed no edema or echymosis of the area.  An 
assessment of pulled muscle, right groin, was entered.  The 
veteran was issued analgesics.  An April 1980 entry reflects 
the veteran presented with complaints of groin pain of three 
days' duration, which the veteran reported started recently 
when his job began to required periods of prolonged standing.  
Physical examination revealed no swelling, front tenderness, 
or indications of hernia.  An assessment of pulled groin was 
entered and prescribed treatment was heat.

A January 1981 entry in the SMRs reflects the veteran 
presented with a complaint of low back pain of 24 hours' 
duration.  The veteran reported the pain to be throbbing when 
active.  He denied any urinary, pelvic, or bowel problems, 
and stated he was unable to perform duties which required 
bending or standing erect.  The examiner entered an 
assessment of apparent low back pain from over exertion, 
possible muscle spasm.  The veteran was prescribed 
analgesics.

The March 1983 Report of Medical Examination for Separation 
from active service reflects that the veteran's abdomen and 
viscera and spine areas were rated as normal.

An October 2001 treatment note entry in records generated and 
maintained by the New York state corrections facility in 
which the veteran is incarcerated reflects the veteran 
presented with a complaint of sharp pain in back which 
radiates down his left leg.  The entry reflects that the 
veteran reported an ongoing chronic history.  The entry does 
not reflect an assessment or diagnosis.  The examiner 
prescribed ibuprofen and an analgesic balm.

In his NOD of January 2003, the veteran he asserts that his 
in-service injury is the source of all of his current 
problems, to include arthritis on his left side.  He also 
asserts that his requirement for constant use of analgesics 
also is proof of his back problem, which also was caused by 
his military service.  He claims it started in service from 
pushing around a couple of helicopters and that, because of 
his size, he frequently was required to lift numerous items.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); Pond 
v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The Board finds that the evidence of record does not show the 
veteran to have a currently diagnosed disability.  First 
assessing the veteran's SMRs, the several entries which 
concern his complaints of groin pain do not reflect a 
diagnosis or present facts from which one may infer that a 
diagnosis of underlying pathology was entered by medical care 
providers.  It appears that after treatment the pathology 
resolved.  Further, neither are the entries in the SMRs 
sufficient to provided a basis for a finding that chronic, 
continuing pathology was present.  38 C.F.R. § 3.303(b) 
(2003).  There also is the fact that there are no records of 
any post-service treatment for the complained of pathology 
until several years after the veteran's discharge from active 
service.

As concerns the veteran's back, there only is one entry in 
the SMRs where the veteran presented with a complaint of back 
pain.  Similarly, there also is only one entry in the 
veteran's incarceration treatment records for back pain, and 
again no diagnosis is reflected.  The examiner only recorded 
the veteran's reported history.  Restating a patient's oral 
history is not a valid medical opinion of etiology.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Further, evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  As concerns the 
veteran's assertion that his ongoing requirement for 
analgesics is evidence that his pain is related to his 
military service, the Board notes that the veteran's 
incarceration treatment records reflect that his issuance of 
analgesics has been for knee pathology, some of which is a 
residual of a post-service gunshot wound.  Further, the x-
rays on which the veteran relies for his assertion that he 
has arthritis in his groin address arthritis in his left 
knee.

The veteran's physical examination at separation rated his 
abdominal and spine areas as normal.  In sum, the veteran's 
current symptomatology reflects no more than complaints of 
pain.  "[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The Board finds no evidence of an underlying 
condition.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against a finding of service 
connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for a disability manifested 
by groin pain is denied.

Entitlement to service connection for a back disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



